Title: To James Madison from Edmund Pendleton, 21 July 1783
From: Pendleton, Edmund
To: Madison, James


Editorial Note
About 1850 the present letter was calendared, probably by a clerk of Peter Force, as follows:




“1783, July 21Virginia
To James Madison
“More about the Soldier offence. Williamsburg the most convenient place for Congress to meet, excepting New York. The temper of an Eastern legislature. Treaty with Sweden. The Definitive treaty. 1 page folio” (LC: Madison Miscellany).





If this is a complete listing of the matters discussed, Henkels omitted from his excerpt whatever Pendleton had written about the last two topics mentioned in the calendar. See Pendleton to JM, 30 June 1783, ed. n. For the “Treaty with Sweden,” see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (7 vols. to date; Chicago, 1962——)., VI, 335; 338, n. 21; Report on Treaty with Sweden, 24 July, and nn. 1, 4, 6; for “The Definitive treaty,” Pendleton to JM, 4 May, and n. 6; 16 June 1783.
 
Virginia, July 21, 1783
… With your last fav’r of the 8th came the missing one of June 24th containing the account of the behaviour of the Soldiers in their insult to Congress. I wish the conspiracy may be traced to its real source, and the motives truly investigated, when I still think it will not terminate in Public good, or the redress of real injury in the Army; The citizens I suppose cannot be well pleased either with the company of their military Visitants, or reflections upon their own conduct which made such a Visit necessary, and fix’d a stigma on their public character, as wanting either inclination or courage to support the members of the great National Council, holding Session in their Metropolis, perhaps the people might want neither, and the fault was in their rulers in not calling forth their exertions, be this as it may, they do not reason badly who Counsel a return to Philad’a either to prevent unfavourable impressions abroad, or that the great question of fixing the Permanent residence of Congress may not be embarrassed, or influenced by temporary convenience. In your state of that question, you take no notice of poor old Williamsburg, and yet I am of opinion that except the City of New York, it is the most convenient place Congress can Assemble at.… The temper of an Easter[n] Legislature is really astonishing & alarming, will they censure their Delegates for acceding to a confederation, which their Assembly formerly approved of & directed the assent of the State to be given to, or are they tired of the Union, the moment of its having accomplished their purpose? Did they suffer the Vote for half pay to pass unobjected to, & to operate as a Stimulus to men to continue in an Army under all the discouraging circumstances of want of pay & want of necessaries, until they have performed their severe part of the compact with compleat success to us, and will they protest against that vote? Well says the Psalmist
“When once the firm assurance fails
which public faith imparts
tis time for innocence to flie
from such deceitful Arts”
 